700 S.E.2d 860 (2010)
GEORGIA PINES COMMUNITY SERVICE BOARD
v.
SUMMERLIN et al.
No. A08A1823.
Court of Appeals of Georgia.
August 31, 2010.
Thurbert E. Baker, Atty. Gen., Jennifer L. Dalton, Asst. Atty. Gen., for appellant.
Conley Griggs, Cale H. Conley, Richard A. Griggs, Atlanta, C. Frederick Overby, Bozeman, MT, for appellees.
DOYLE, Judge.
Georgia Pines Community Service Board moved to dismiss on grounds of sovereign immunity the complaint of Marilyn Lee Summerlin for the wrongful death of her 18-year-old son, George Clayton Summerlin. The trial court denied the motion. This Court granted Georgia Pines's application for interlocutory appeal. Georgia Pines argued that its motion to dismiss should have been granted because the State had not waived sovereign immunity for torts committed by borrowed servants during the course of their employment. We reversed the trial court's ruling.[1]
The Supreme Court of Georgia granted certiorari and reversed our ruling, concluding that "borrowed servants are included within the definition of an `employee' for purposes of the Tort Claims Act," and thus, the trial court should have been affirmed.[2] Accordingly, our prior ruling is vacated and the judgment of the Supreme Court is made the judgment of this Court.
Judgment affirmed.
ANDREWS, P.J., and JOHNSON, J., concur.
NOTES
[1]  See Ga. Pines Community Svc. Bd. v. Summerlin, 296 Ga.App. 32, 673 S.E.2d 582 (2009).
[2]  Summerlin v. Ga. Pines Community Svc. Bd., 286 Ga. 593, 596(2), 690 S.E.2d 401 (2010).